Citation Nr: 0602422	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-28 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty in the United States Navy 
from April 1970 to January 1971. 

In April 2003, the veteran filed claims of entitlement to 
service connection for a head injury, a left knee condition 
and headaches.  These claims were denied in the above-
referenced January 2004 rating decision.  The veteran 
initiated an appeal of that decision and requested de novo 
review by a Decision Review Officer (DRO).  The DRO issued a 
statement of the case (SOC) in June 2004 that continued the 
denial of his claims.  The veteran's appeal was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in August 2004.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

On his August 2004 substantive appeal, the veteran elected to 
present testimony at a Travel Board hearing.  On this form he 
provided an updated current address.  In a June 2005 
correspondence, the RO informed the veteran that he was 
scheduled for a Travel Board hearing at the RO on July 15, 
2005; however, this correspondence was sent to the veteran's 
previous address of record.

In November 2005, the veteran sent a letter to the Board, 
indicating that he received a letter in October 2005 
notifying him that he had failed to appear for the July 2005 
hearing.  The veteran stated that the above-referenced June 
2005 correspondence from the RO had been sent the wrong 
address, and he had no knowledge of the July 2005 hearing.  
The veteran requested that his Travel Board hearing be 
rescheduled.

The Board feels that, in light of the fact that the veteran 
provided his change of address on his substantive appeal and 
the RO failed to send notice of his hearing to said address, 
good cause has been shown to reschedule his personal hearing.  
See 38 C.F.R. § 20.700(d) (2005).  The Board notes that the 
veteran is normally required to show good cause for his 
failure to report for a personal hearing within 15 days of 
his hearing date.  However, the veteran, through no fault of 
his own, was not even aware that a hearing had been scheduled 
on his behalf until months later; therefore, to respond 
within 15 days would be virtually impossible.  Accordingly, 
the Board will disregard the 15-day time limit in the instant 
case.

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
Travel Board hearing at the RO.  The 
veteran should be notified of the 
date, time and place of such a hearing 
by letter mailed to his current 
address of record.

The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

